RICKS, [District Judge.
The proceedings in this case were instituted against Mattie E. Harris, alleging that prior to September 13, 1809, she was carrying on the grocery business on Detroit street under the name of the West Cleveland Grocery Company. An adjudication was entered on the ground that Mattie E. Harris had assigned all the goods, etc., at that place of business to O. J. Ringle. The only assets in the hands of Thompson, the trustee, are the pro*520ceeds of the sale of the stock of goods there found, and the only liabilities scheduled are for goods sold to said concern; and said Thompson was selected as trustee by the creditors of said grocery concern, assuming during all these proceedings that Mattie E. Harris was the bankrupt. But subsequent testimony developed the fact that F. J. Harris was a secret partner; in short, that Mattie E. Harris and F. J. Harris were partners doing business as Mattie E. Harris. It is not difficult to conceal the members of a partnership, if they are determined to have their connection with the establishment unknown. There has been a great deal of testimony taken in this case to establish that there was no secret partner, and that Mattie E. Harris was the only one interested in the firm, and that she was in fact the firm. Goods were sold to her on that basis, process was served upon her in this case on that basis, and the trustee’s finding is on that basis. I have read this testimony with reference to the action of the trustee, and think he was fully justified in the course he has pursued, and his action is approved. The necessary orders may be drawn to enable him to carry out the distribution on the theory set forth by him in his reports heretofore.